Exhibit 10.2
AMENDMENT NO. 1 TO
COINSURANCE AGREEMENT


This AMENDMENT NO. 1 TO COINSURANCE AGREEMENT (this “Amendment”), is made and
entered into as of September 30, 2020, by and between Jackson National Life
Insurance Company, a Michigan life insurance company (the “Cedant”), and Athene
Life Re Ltd., a Class E insurer under the Bermuda Insurance Act 1978 (the
“Reinsurer”).
PRELIMINARY STATEMENTS


A. The parties entered into that certain Coinsurance Agreement, dated as of June
18, 2020 (the “Coinsurance Agreement”); and


B. In connection with the Cedant’s, the Reinsurer’s and the Investment Manager’s
discussions concerning the preparation of Required Hedge Documentation (as
defined below) with IMA Hedge Counterparties (as defined below) that are subject
to the approval of the Company in accordance with the Hedge Guidelines (as
defined below), the Cedant and the Reinsurer desire to amend the Coinsurance
Agreement pursuant to Section 18.07 of the Coinsurance Agreement as set forth in
this Amendment.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties to this Amendment agree as follows:


ARTICLE I
AMENDMENTS


Section 1.01 Amendment to Section 1.01. Section 1.01 of the Coinsurance
Agreement is hereby amended by adding the following defined terms in their
alphabetical order:


“Excess Margin Collateral” means (i) the amount of additional collateral, if
any, required to be posted by the Funds Withheld Account under the Required
Hedge Documentation in favor of the applicable IMA Hedge Counterparty as a
result of the use of corporate bonds or any other assets (other than cash) to
satisfy all margin collateral requirements for Hedges in excess of the
collateral that would otherwise be required to be posted by the Funds Withheld
Account in favor of the applicable IMA Hedge Counterparty if only cash
collateral was utilized to satisfy such IMA Hedge Counterparty’s margin
collateral requirements, plus (ii) without duplication of the amount under
clause (i), the amount posted by the Funds Withheld Account under the Required
Hedge Documentation in favor of the applicable IMA Hedge Counterparty to satisfy
any initial margin required for the Hedges under such Required Hedge
Documentation.


“Hedges” shall have the meaning ascribed thereto in the Investment Management
Agreement.


“Hedge Guidelines” shall have the meaning ascribed thereto in the Investment
Management Agreement.


“IMA Hedge Counterparties” shall have the meaning ascribed thereto in the
Investment Management Agreement.


“Required Hedge Documentation” shall have the meaning ascribed thereto in the
Investment Management Agreement.


Section 1.02 Amendment to the definition of “Required Trust Balance”. The
definition of “Required Trust Balance” set forth in Section 1.01 of the
Coinsurance Agreement is hereby replaced in its entirety by the following:


“Required Trust Balance” means, as of any date of determination, an amount equal
to (a) (i) the Required Trust Percentage multiplied by (ii) (A) the Reserves as
of such date of determination (as set forth in the report delivered by the
Cedant to the Reinsurer pursuant to Section 5.02(b)), plus (B) (x) prior to the
occurrence of a Triggering Event, the Ceded IMR (as set forth in the report
delivered by the Cedant to the Reinsurer pursuant to
Strictly Confidential

--------------------------------------------------------------------------------



Section 5.02(b)) and (y) during the continuance of a Triggering Event, the
Triggering Event IMR (as set forth in the report delivered by the Cedant to the
Reinsurer pursuant to Section 5.02(b)), minus (b) the Maximum Additional Letter
of Credit Amount, minus (c) the aggregate purchase cost as of such date of
determination of any in-force Reinsurer Hedges (as set forth in the report
delivered by the Reinsurer to the Cedant pursuant to Section 5.01(c)), minus (d)
an amount equal to the excess of (i) the aggregate face amount of any Letters of
Credit as of such date of determination over (ii) the Additional Letter of
Credit Amount as of such date of determination, minus (e) the Funds Withheld
Balance, minus (f) the aggregate remaining unamortized balance of all Excess
Loss Payments, if any, as of such date of determination, plus (g) the Excess
Margin Collateral as of such date of determination (as set forth in the report
delivered by the Cedant to the Reinsurer pursuant to Section 5.02(b)).


Section 1.03 Amendment to Schedule 5.02(b)(ii). Schedule 5.02(b)(ii) to the
Coinsurance Agreement (the Required Balance Statement) is hereby replaced in its
entirety by Schedule 5.02(b)(ii) attached hereto.


Section 1.04 Amendment to Exhibits C-1 and C-2. Exhibit C-1 (Funds Withheld
Investment Guidelines (Pre-Triggering Event)) and Exhibit C-2 Funds Withheld
Investment Guidelines (Post-Triggering Event) to the Coinsurance Agreement are
hereby replaced in their entirety by Exhibit C-1 and Exhibit C-2, respectively,
attached hereto.


ARTICLE II
GENERAL PROVISIONS


Section 2.01 Defined Terms. Capitalized terms used in this Amendment that are
not defined herein shall have the respective meanings ascribed to them in the
Coinsurance Agreement.


Section 2.02 General Provisions. The general provisions set forth in Article
XVIII of the Coinsurance Agreement are incorporated herein by reference to the
extent applicable, and shall apply to this Amendment mutatis mutandis.


Section 2.03 Ratification. Except as amended hereby, the Coinsurance Agreement
shall continue in full force and effect. The Cedant and the Reinsurer hereby
expressly ratify and confirm the Coinsurance Agreement as modified hereby.


[The remainder of this page is intentionally left blank.]







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereby execute this Amendment as of the date
first set forth above.


JACKSON NATIONAL LIFE INSURANCE COMPANY
By: /s/ Kenneth H. Stewart
Name: Kenneth H. Stewart
Title: Executive VP, Corporate Development


ATHENE LIFE RE LTD.
By: /s/ Adam Laing
Name: Adam Laing
Title: Chief Financial Officer







--------------------------------------------------------------------------------



Schedule 5.02(b)(ii)


Form of Required Balance Statement


This schedule has been omitted pursuant to Regulation S-K Item 601(a)(5).





--------------------------------------------------------------------------------







Exhibit C-1


Pre-Triggering Event


Investment Guidelines


This exhibit has been omitted pursuant to Regulation S-K Item 601(a)(5).







--------------------------------------------------------------------------------







Exhibit C-2


Post-Triggering Event


Investment Guidelines


This exhibit has been omitted pursuant to Regulation S-K Item 601(a)(5).



